DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,964,336. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 1 is anticipated by claim 3 of the patent.
	Claim 2 is anticipated by claim 2 of the patent.
	Claim 3 is anticipated by claim 1 of the patent.
	Claim 4 is anticipated by claim 8 of the patent.
	Claim 5 is anticipated by claim 9 of the patent.
	Claim 6 is anticipated by claim 10 of the patent.

	Claim 8 is anticipated by claim 5 of the patent.
	Claim 9 is anticipated by claim 6 of the patent.
	Claim 10 is anticipated by claim 7 of the patent.
	Claim 11 is anticipated by claim 11 of the patent.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 18 and 19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Logan et al, U.S. Patent No. 9,159,217 (hereinafter Logan).
	Regarding claim 18, Logan discloses a system comprising:	a microphone configured to capture data associated with activity of a person who has diminished mental capacity or is elderly (from column 15, see line 32); and
	a processor coupled to the microphone and configured to:		receive the data from the microphone (from column 15, see line 41),

	generate an acoustic signature based on the acoustic analysis (from column 15, see line 50), and
	provide monitoring information based on the acoustic signature (from column 15, see line 49).

	Regarding claim 19, see column 15.

5.	Claims 1-4, 9 and 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Shoham et al, U.S. Patent Application Publication No. 2011/0313555 (hereinafter Shoham).
	Regarding claim 1, Shoham discloses a system comprising: 
	a microphone configured to capture a raw sound profile of a child during a sleep period (see paragraph 0086); and
	a processor coupled to the microphone and configured to:
		extract informative features from the raw sound profile (see paragraph 0085);
		associate the information features with events, wherein the informative features comprise at least one of burping, flatulence, a voice of a caretaker, a disturbance, evidence of illness, babbling humming, stimming, or singing (see paragraph 0042);
		determine a temporal relationship among the events (see paragraph 0091),
	determine an informative pattern from the temporal relation ship (see paragraph 0090), and


Regarding claim 2, see paragraph 0091.
Regarding claim 3, see paragraph 0090.
Regarding claim 4, see paragraph 0091.

Regarding claim 9, see paragraph 0043.

	Regarding claim 11, see paragraph 0095.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Aarts, U.S. Patent Application Publication No. 2011/0087079 (hereinafter Aarts).
	Regarding claim 20, Logan does not clearly teach the monitoring information indicates a fall, a presence of new voices, sleep information, wakefulness information, bathroom use, or medication consumption. All the same, Aarts discloses the monitoring information indicates a fall, a presence of new voices, sleep information, .

8.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham in view of Veron, U.S. Patent Application Publication No. 2016/0183695 (hereinafter Veron).
	Regarding claim 8, Shoham does not teach the evidence is at least one of coughing or sneezing. All the same, Veron discloses that the evidence is at least one of coughing or sneezing (see paragraph 0043). Therefore, it would have been obvious to one of ordinary skill in the art to modify Shoham wherein the evidence is at least one of coughing or sneezing as taught by Veron. This modification would have improved the system’s flexibility by detecting different occupant conditions as suggested by Veron. 
	
	Regarding claim 10, Shoham does not teach that the microphone comprises a specialized transducer configured to monitor at least one of a heartbeat or breathing, and wherein the informative features comprise at least one of the heartbeat or the breathing. All the same, Veron discloses that the microphone comprises a specialized transducer . 

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham in view of Nongpiur et al, U.S. Patent Application Publication No. 2016/0379456 (hereinafter Nongpiur).
	Regarding claim 7, Shoham does not explicitly teach that the disturbance is at least one of a traffic, a car alarm, or an animal sound. All the same, Shoham discloses that the disturbance is at least one of a traffic, a car alarm, or an animal sound (see paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art to modify Shoham wherein the disturbance is at least one of a traffic, a car alarm, or an animal as taught by Nongpiur. This modification would have improved the system’s convenience by allowing for the classification of typical sounds heard in homes as suggested by Nongpiur. 


Allowable Subject Matter
10.	Claims 12-17 are allowed while claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 29, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652